DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verstatile Video Coding (Draft 6) JVET-O2001-vD (“Bross”) (Note: Bross is provided in the IDS). 
Regarding claim 1, Bross discloses a method of intra Planar prediction in a picture (e.g. see INTRA_PLANAR intra prediction mode, e.g. see at least Section 8.4.5.2.10), comprising: calculating a value of a vertical component predV[ x ][ y ] of an intra prediction sample included in a block of the picture, wherein the value of the vertical component predV[ x ][ y ] satisfies: predV[x][y]=((nTbH- 1 -y)*p[x][-1 ]+(y+ 1 )*p[-1 ][nTbH])<< Log2(nTbW) (e.g. see equation 8-137 for predV[x][y], e.g. see at least Section 8.4.5.2.10); calculating a value of a horizontal component predH[ x ] [ y ] of the intra prediction sample, wherein the value of the horizontal component predH[ x ][ y ] satisfies:   
    PNG
    media_image1.png
    19
    768
    media_image1.png
    Greyscale
 TbH ) (e.g. see equation 8-138 for predH[x][y], e.g. see at least Section 8.4.5.2.10); and generating the intra prediction sample based on the value of the vertical component predV[ x ][ y ] and the value of the horizon component predH[ x ][ y ] (e.g. see equation 8-139 for predSamples[x][y], e.g. see at least Section 8.4.5.2.10), wherein nTbH represents a height of the block (e.g. see nTbh specifying the transform block height, e.g. see at least Section 8.4.5.2.10), nTbW represents a width of the block (e.g. see nTbW specifying the transform block width, e.g. see at least Section 8.4.5.2.10), p[ x ][ y ] represents neighbouring samples with x = -1, y = -1..nTbH and x = O..nTbW, y = -1 (e.g. see neighboring samples p[x][y], e.g. see at least Section 8.4.5.2.10).  
Regarding claim 2, Bross further discloses wherein the intra prediction sample predSamples[ x ][ y ] satisfies: 
    PNG
    media_image2.png
    55
    799
    media_image2.png
    Greyscale
(e.g. see equation 8-139 for predSamples[x][y], e.g. see at least Section 8.4.5.2.10)  
 Regarding claims 16-17, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bross in view of US 2021/0243447 A1 (“Li”).
Regarding claim 3, although Bross discloses generating the intra prediction samples based on the value of the vertical component predV[x][y] and the value of the horizon component predH[x][y], it is noted Versatile Video Coding fails to particularly disclose wherein a bottom reference sample row of the block is padded by p[-1][ nTbH]. Li however, teaches wherein a bottom reference sample row of the block is padded by p[-1][ nTbH] (e.g. see at least padding in Fig. 1, e.g. see at least paragraph [0033]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Versatile Video Coding and Li before him/her, to modify the versatile video coding of Bross with Li in order to provide reference samples for intra planar prediction according to H.265 standard. 
Regarding claim 4, Bross in view of Li further teaches wherein a right reference sample column of the block is padded by p[ nTbW ][ -1 ] (e.g. see at least padding in Fig. 1, e.g. see at least paragraph [0032]). The motivation above in the rejection of claim 3 applies here.   
Regarding claim 18, the claim recites analogous limitations to the claims above and is therefore rejected on the same premise.    
Allowable Subject Matter
Claims 6-9 and 12-15 are allowed.
Claims 5, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee, US 2021/0092362 A1, discloses a method and apparatus for processing video signal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485